EXHIBIT 10.9

 

Patent Transfer Agreement (English Translation)

 

Contract No.: GZDG20180320

 

Patent Transferor (Party A): Zhong Yue

 

Patent Transferee (Party B): Guangzhou Donggao New Material Co., Ltd.

 

Party A and Party B have entered into this Patent Transfer Agreement upon
friendly negotiation, following the principles of voluntariness and good faith
and in accordance with the Patent Law of the People's Republic of China and the
Rules for the Implementation of the Patent Law of the People's Republic of
China.

 



I. Scope of Patent Transfer and License

 

 

1. Party A transfers the patented technologies already applied for grants with
the National Intellectual Property Administration, PRC to Party B for use.

 

 

2. The names and quantities of patents are detailed in Annex 1 List of Patents
(a total of 21).

 

 

3. Term of authorized use: from the date of transfer until the expiration dates
of the validity periods of the patents.

 

 

4. The scope of patented technologies that Party A transferred to Party B for
use: authorized use.

 

 

5. The consideration: 72.856% equity of Donggao International Group Shares
Limited

 

 

II. Rights and Obligations of the Parties

 

 

1. Party B does not need to bear any expenses, and all maintenance and
management expenses shall be borne by Party A.

 

 

2. Party B shall implement these patented technologies in accordance with the
terms and methods stipulated in the Contract.

 

 

3. Party A undertakes to assume the guarantee obligation for the main technical
performance and indicators of these patented technologies.

 

 

4. Party A guarantees to Party B that at the time of conclusion of this
Contract, each of these patent rights has no defects as follows:



 



 

①

The patent right is subject to the real right or mortgage right;

 

 

 

 

②

The implementation of the patent right is subject to another existing patent
right;

 

 

 

 

③

There are the rights of prior use to the patent;

 

 

 

 

④

There are mandatory licenses.



 



5. In case Party A fails to pay the patent annual fees, which caused any of
these patent rights become invalid, Party A shall compensate Party B for the
losses suffered thereby.

 

 

6. During the performance of this Contract, if any third party filed an
infringement complaint, Party A shall appear in court and assume legal
responsibility.



 



   

   



 



III. In case any of these patent rights is announced invalid after the Contract
takes effect, the Contract shall be cancelled subsequently.

 

 

IV. Sharing Methods of Patent Follow-up Improvement



 

The patent application rights of the new inventions created by the parties on
the basis of these patented technologies shall be owned by the party making such
inventions, but the other party shall have the right of priority to be
transferred and use the technological achievements with consideration. Unless
otherwise agreed by the parties, their agreement shall prevail.

 



V. Dispute Settlement

 

 

1. In case any dispute arising out of the Contract between the parties and the
Contract needs to be amended, it shall be unanimously agreed by the parties.

 

 

2. For any loss caused duet to either party fails to perform its obligations
under the Contract or materially breaches the Contract, the observant party has
the right to file a claim for financial compensation against the defaulting
party. After the parties have reached an agreement upon negotiation and the
observant party has received the compensation, the contract may continue to be
performed.

 

 

3. Any disputes arising out of this Agreement shall be settled through friendly
negotiation between the parties. If the negotiation fails, the parties shall
submit the dispute to Guangzhou Arbitration Commission for arbitration in
accordance with the arbitration rules in force at that time. The arbitration
award shall be final and binding on both parties.

 

 

VI. This Contract shall come into force as of the date of signing. This Contract
shall be made in duplicate, and each party shall hold one copy.



 



                                                

[taqr_ex109img2.jpg]

Patent Right Transferor (Party A):

 

 [taqr_ex109img1.jpg]

Patent Right Transferee (Party B):

 

 

 

 

 

 

 

[taqr_ex109img3.jpg]

Authorized Signatory:

 

[taqr_ex109img4.jpg]

Authorized Signatory:  

 

 

 

 

 

 

 

March 20, 2018

 

March 20, 2018

 



 



   

   



 

Annex 1: List of Patents

 

No.

Grant Patent Name

Category

Date of Grant

Grant Number

1

An energy conservation brick

Utility Patent

2009-12-28

ZL200920296126.2

2

A building ventilation system

Utility Patent

2010-05-12

ZL200920060708.0

3

Energy conservation brick

Design Patent

2010-09-29

ZL200930681863.X

4

A building ventilation and heat transfer system

Utility Patent

2010-11-17

ZL201020123209.4

5

Decoration-free wall component (1)

Design Patent

2011-12-07

ZL201130091674.4

6

Decoration-free wall component (2)

Design Patent

2011-09-14

ZL201130091488.0

7

A hollow decoration-free wall component

Utility Patent

2012-02-01

ZL201120126422.5

8

A forming mold for decoration-free wall component

Utility Patent

2012-02-01

ZL201120126398.5

9

A heat insulation and heat preservation wall

Invention Patent

2012-09-19

ZL200910041178.X

10

Wall blocks (1)

Design Patent

2013-03-20

ZL201230349203.3

11

Wall blocks (2)

Design Patent

2013-01-09

ZL201230348977.4

12

Wall blocks (3)

Design Patent

2013-03-20

ZL201230351741.6

13

Wall blocks (4)

Design Patent

2013-03-20

ZL201230351135.4

14

Wall blocks (5)

Design Patent

2013-03-20

ZL201230349557.8

15

Wall blocks (6)

Design Patent

2013-01-09

ZL201230351743.5

16

Wall blocks (7)

Design Patent

2013-01-09

ZL201230349812.9

17

A building block

Utility Patent

2013-03-13

ZL201220371348.8

18

A wall brick and wall made up of such wall bricks

Utility Patent

2013-03-13

ZL201220371578.4

19

A high hollow interior wall tile

Utility Patent

2013-03-20

ZL201220371971.3

20

A hollow load-bearing brick

Utility Patent

2013-03-27

ZL201220370187.0

21

A capping wall brick

Utility Patent

2013-06-05

ZL201220371581.6

 

 



 



 